                         IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                    AT KNOXVILLE

 UNITED STATES OF AMERICA,                         )
                                                   )
                               Plaintiff,          )
                        v.                         )                   No. 2:20-CR-56-JRG-HBG
                                                   )
 ERIN DOUGHERTY MCARDLE, and                       )
 TOMMY TYLEE HENRY,                                )
                                                   )
                               Defendants.         )

                                MEMORANDUM AND ORDER

        All pretrial motions in this case have been referred to the undersigned pursuant to 28

 U.S.C. § 636(b) for disposition or report and recommendation regarding disposition by the

 District Court as may be appropriate. This case is before the Court on the Joint Motion of

 Defendants Erin D. McArdle and Tommy T. Henry to Continue Motion Deadlines, Trial, and

 Other Scheduling Deadlines [Doc. 12], filed on July 23, 2020. Defendants ask to continue the

 August 27, 2020, trial date in this case. The Defendants first appeared and were arraigned on

 June 26, 2020. The Defendants state that the parties are presently working through discovery

 issues, the progress on which has been slowed by the need to work remotely. The Defendants

 ask for additional time to prepare, file, and litigate pretrial motions. The motion relates that the

 Defendants agree that the time until the new trial date is excludable under the Speedy Trial Act

 and that the Government does not oppose the motion. The parties have conferred with Chambers

 and agreed on a new trial date of February 16, 2021.

        The Court finds the Defendants’ joint motion to continue the trial and schedule is

 unopposed and well taken. It also finds that the ends of justice served by continuing the trial

 outweigh the interest of the Defendants and the public in a speedy trial.             18 U.S.C. §



Case 2:20-cr-00056-JRG-HBG Document 13 Filed 08/07/20 Page 1 of 3 PageID #: 47
 3161(h)(7)(A). The Defendants first appeared on June 26, 2020, and the motion deadline was set

 for July 29, 2020. Based upon the statements in the motion, the Court finds additional time is

 needed for the parties to resolve discovery issues and for defense counsel to research and prepare

 pretrial motions. The Defendants state that, despite counsel’s due diligence, this process is

 slower due to counsel and support staff working remotely. The Court finds that defense counsel

 need time to review the discovery, investigate the facts of the case and the need for pretrial

 motions, to prepare and litigate pretrial motions, and to prepare the case for trial. The Court also

 finds that the work necessary to prepare this case for trial cannot occur by the August 27, 2020

 trial date or in less than six months. Accordingly, the Court concludes that a continuance is

 warranted for counsel to have the reasonable time necessary to prepare for trial, despite the use

 of due diligence. See 18 U.S.C. § 3161(h)(7)(B)(iv).

        The Defendants’ joint motion [Doc. 12] to continue the trial and schedule is GRANTED,

 and the trial of this matter is reset to February 16, 2021. The Court finds that all the time

 between the filing of the Defendants’ Motion on July 23, 2020, and the new trial date of

 February 16, 2021, is fully excludable time under the Speedy Trial Act for the reasons set forth

 herein. See 18 U.S.C. § 3161(h)(1)(D), & -(7)(A)-(B). The parties agreed to a new schedule in

 this case, which is set out in detail below.

        Accordingly, it is ORDERED:

            (1) The Joint Motion of Defendants Erin D. McArdle and Tommy T.
                Henry to Continue Motion Deadlines, Trial, and Other Scheduling
                Deadlines [Doc. 12] is GRANTED;

            (2) The trial of this case is reset to commence on February 16, 2021,
                at 9:00 a.m., before the Honorable J. Ronnie Greer, United States
                District Judge;



                                                  2

Case 2:20-cr-00056-JRG-HBG Document 13 Filed 08/07/20 Page 2 of 3 PageID #: 48
          (3) All time between the filing of the Defendants’ motion on July 23,
              2020, and the new trial date of February 16, 2021, is fully
              excludable time under the Speedy Trial Act for the reasons set
              forth herein;

          (4) The deadline for filing pretrial motions is extended to September
              28, 2020. Responses to motions are due on or before October 12,
              2020.

          (5) The undersigned will hold a motion hearing in Knoxville,
              Tennessee, on all pending pretrial motions on October 28, 2020,
              at 9:30 a.m.; 1

          (6) The deadline for filing a plea agreement in the record and for
              providing reciprocal discovery is extended to January 18, 2021;

          (7) If the parties need a final pretrial conference to resolve any pretrial
              matters, they shall contact Chambers to schedule a final pretrial
              conference no later than three weeks before trial;

          (8) Motions in limine must be filed no later than February 1, 2021;
              and

          (9) Requests for special jury instructions, supported by citations to
              authority pursuant to Local Rule 7.4., shall be submitted to the
              District Judge by February 5, 2021.

       IT IS SO ORDERED.

                                             ENTER:


                                             United States Magistrate Judge




 1
  The Court will determine whether this motion hearing will be in-person or by video or
 telephone conference based upon the nature of the pending motions and the Court’s Standing
 Orders and courtroom procedures at that time.
                                               3

Case 2:20-cr-00056-JRG-HBG Document 13 Filed 08/07/20 Page 3 of 3 PageID #: 49
